Grant, J.
(after stating the facts). There was evidence to sustain both theories. The fact that plaintiff fell 75 feet from the stopping place is not conclusive that he jumped from the car. There is evidence that he had hold of the rail with his left hand, and, with his dinner pail in his right, stood with one foot on the lower step, in the act •of alighting; and that he held on fqr a while after the car started. The question was clearly one for the jury.
Judgment affirmed.
The other Justices concurred.